Citation Nr: 0208945	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  96-49 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to July 
1971.  He died in August 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran died in August 1985.  The cause of death was 
listed as squamous cell carcinoma of the left tonsil and 
adjacent palate with left cervical metastasis due to, or as a 
consequence of, liver metastases.  

2.  At the time of the veteran's death, he was service 
connected for fracture of the right fourth through sixth 
ribs, separation of the right acromioclavicular joint, and 
frostbite of the feet, each evaluated as noncompensably 
disabling.

3.  Squamous cell carcinoma and liver metastases are not 
among the disorders listed in 38 U.S.C.A. § 1116 (West 1991) 
and 38 C.F.R. § 3.309(e) (2001). 

4.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.



CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1116, 1310, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.309(e); 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the veteran's service medical records have been 
requested and received by the RO, and such records appear to 
be intact.  Additionally, in the July 1995 and December 1995 
rating decisions, March 1996 statement of the case, and the 
April 2002 supplemental statement of the case, the RO 
informed the appellant of the evidence necessary to establish 
service connection for cause of the veteran's death and 
entitlement to accrued benefits.  The RO also explained its 
reasons and bases as to why these benefits could not be 
granted.  In the March 1996 statement of the case, the RO 
also included the pertinent regulations that applied to the 
appellant's claims for service connection for cause of the 
veteran's death and entitlement to accrued benefits.  
Following a statement from the appellant that the veteran 
died as a result of Agent Orange exposure, the RO, in a 
January 1998 letter, stated that the appellant should submit 
"sound scientific evidence demonstrating that the veteran's 
condition(s) were caused by exposure to herbicide agents."  
Correspondence copies of these determinations were mailed to 
the appellant's accredited representative, the Texas Veterans 
Commission.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
appellant and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

As to assisting the appellant in obtaining relevant records, 
the RO sought to obtain all the clinical records from the 
veteran's hospitalization at the VA facility at the time of 
his death.  Those records have been received and associated 
with the claims file.  The appellant submitted copies of 
service medical records and private medical records.  The 
appellant has not alleged that there are any additional 
medical records related to treatment for the veteran that 
have not been associated with the claims file.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claims and has notified her of the information and 
evidence necessary to substantiate her claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).
II.  Decision

The service medical records show that examinations conducted 
in January 1951, March 1953, December 1958, December 1964, 
and July 1971 revealed no defects related to the veteran's 
mouth, throat, or liver.  

July 1971 private medical records show that the veteran 
complained of fever, chills and abdominal discomfort.  He 
stated that he had lost 20 pounds over the past two weeks.  
The veteran also reported general malaise and aching.  He 
reported a history of malaria in service.  The assessment was 
acute weight loss associated with fever and chills.

The veteran filed an original claim for compensation in 
August 1971.  Service connection was granted for fracture of 
the right fourth through six ribs, separation of the right 
acromioclavicular joint, and frostbite of the feet, each 
evaluated as noncompensable.

A January 1985 VA hospitalization summary report shows that 
the veteran was diagnosed with squamous cell carcinoma of the 
left retromolar region and history of amebic abscess of the 
liver.  In the report, the examiner noted that the veteran 
had reported a three-month history of a painful left jaw and 
mouth with the inability to open his mouth very widely.  

In February 1995, the veteran sought pension benefits for 
cancer of the jaw, which benefits were granted the following 
month.

VA treatment records related to treatment for the veteran in 
1985 show treatment for his squamous cell carcinoma and the 
progression of his disease until his death in August 1985.  

The appellant has asserted that the site of the veteran's 
tumor was not clear.  She stated that the veteran had had 
difficulty swallowing, which could suggest something having 
to do with the veteran's larynx and trachea.  The appellant 
has stated she believes that the veteran's death is related 
to his exposure to Agent Orange while in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (2001).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, and trachea), and soft-tissue sarcomas.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  All of the 
presumptive cancers may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

The appellant alleges that the veteran's cancer could have 
been in the larynx or trachea.  The death certificate is very 
specific as to where the veteran's squamous cell carcinoma 
was located-the veteran's left tonsil and adjacent palate.  
The service medical records are silent for any defects 
related to the veteran's mouth and liver.  The appellant was 
told that she needed to submit sound medical evidence of a 
relationship between the cause of the veteran's death and his 
service.  There is no competent evidence of a relationship 
between the veteran's service and the cause of his death.

The appellant has asserted that the location of the veteran's 
tumor was not clear and that because the veteran had 
difficulty swallowing, it must have been in his larynx.  The 
Board notes that laryngeal cancer is a disease listed under 
38 U.S.C.A. § 1116 and 38 C.F.R. 3.309(e) as being associated 
with diseases related to veterans who were exposed to 
herbicide agents.  However, there is no competent evidence 
that the veteran had laryngeal cancer.  As stated above, the 
location of the veteran's cancer is specific in the death 
certificate.  The Board will not attempt to construe that 
because the veteran's cancer was near the larynx, that 
somehow that part of the body was involved, as that violates 
the holding in Colvin.  Colvin v. Derwinski, 1 Vet. App. 761 
(1991) (holding that VA cannot substitute its own medical 
judgment or opinion for that of a medical expert).  Thus, 
service connection for cause of the veteran's death cannot be 
granted on a presumptive basis.

Although the appellant has asserted that the veteran incurred 
the squamous cell carcinoma as a result of service and that 
such contributed to his death, she is a lay person and her 
opinion is not competent to provide the necessary nexus 
between the veteran's service-connected disability or 
disabilities and his death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Additionally, there is no evidence that the veteran's 
service-connected disabilities of fracture of the right 
fourth through sixth ribs, separation of the right 
acromioclavicular joint, and frostbite of the feet 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  Moreover, the evidence of record 
does not establish that squamous cell carcinoma of the left 
tonsil and adjacent palate with left cervical metastasis or 
liver metastases were incurred in or aggravated by service.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

